DETAILED ACTION
 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-5 and 11-15, drawn to An electronic device and method of transmitting a message requesting a call connection through a first transmission protocol to an external electronic device, receive a provisional response message for the request through the first transmission protocol from the external electronic device, connect to a second communication network based on the call connection not being supported by the first communication network, transmit a response message for the received provisional response message through a second transmission protocol to the external electronic device and perform the call connection using the second communication network, classified in H04W36/14 or H04W36/0022 or H04W88/06 or H04W76/15 or H04W36/18 or H04W76/10.

Il. Claims 6-10 and 16-20, drawn to An electronic device and method of receiving a message requesting a call connection through a first transmission protocol from an external electronic device, transmit a provisional response message for the request through the first transmission protocol to the external electronic device, connect to a second communication network based on the call connection not being supported by the first communication network, retransmit the provisional response message through a second transmission protocol to the external electronic device and perform the call , classified in H04W36/14 or H04W36/0022 or H04W88/06 or H04W76/15 or H04W36/18 or H04W76/10.


The inventions are distinct, each from the other because of the following reasons:
Inventions l and ll are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d).


In the instant case, Subcombination l has separate utility such that it includes limitations not present in subcombination ll, specifically the claimed limitations of “transmit a response message for the received provisional response message through a second transmission protocol to the external electronic device using the communication module;” recited by subcombination l which are not present and required in the same context in any of the limitations of subcombination ll and said additional limitations are not obvious variants of subcombination ll and which are directed towards one embodiment found on Fig. 7 & Page 23, Lines 21- Page 25, Lines 1-3.

In the instant case, Subcombination ll has separate utility such that it includes limitations not present in subcombination l, specifically the claimed limitations of “retransmit the provisional response message through a second transmission protocol to the external electronic device using the communication module;” recited by subcombination ll which are not present and required in the same context in any of the limitations of subcombination l and said additional limitations are not obvious variants of subcombination ll and which are directed towards a different embodiment found on Fig. 8 & Page 25, Lines 4 – Page 26, Lines 1-11.


In addition, since each subcombination l and subcombination ll requires additional limitations present in the other and are not obvious variants of each other, then each of subcombination l and subcombination ll are directed towards different inventions requiring a different field of search. 


The examiner directs the applicant to the highlighted portions of MPEP 808.02 seen below:

808.02    Establishing Burden [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where, as disclosed in the application, the several inventions claimed are related, and such related inventions are not patentably distinct as claimed, restriction under 35 U.S.C. 121  is never proper (MPEP § 806.05). If applicant voluntarily files claims to such related inventions in different applications, double patenting may be held.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Where, however, the classification is the same and the field of search is the same and there is no clear indication of separate future classification and field of search, no reasons exist for dividing among independent or related inventions.


The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale




Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645